Citation Nr: 1426880	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-45 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned in September 2012.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was incurred in active service. 

2. The Veteran's tinnitus was incurred in active service. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013)

2. Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a). 

The evidence of record supports service connection for bilateral hearing loss and tinnitus.  A current bilateral hearing loss disability, as defined by VA law, is established based on audiological testing results recorded in the April 2010 VA examination report.  See 38 C.F.R. § 3.310 (2013) (defining disabling hearing loss for VA compensation purposes); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The April 2010 VA examination report also shows that the Veteran has tinnitus based on his reported symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

At the hearing before the undersigned, the Veteran stated that he sustained acoustic trauma during combat operations in Vietnam, including when six Howitzers went off at once when he was not wearing hearing protection.  He testified that he was "nearly deaf" for three days thereafter and that his hearing never fully recovered.  According to an August 2009 VA examination report and a November 2010 statement submitted by the Veteran's spouse, the Veteran has also experienced tinnitus or ringing in the ears ever since service.  

The Veteran's statements are sufficient to establish service connection for hearing loss and tinnitus given the circumstances of his service.  The service personnel records show that he served in a field artillery unit as a cannoneer in Vietnam during the Vietnam War.  The Veteran is competent to testify as to the circumstances of his service.  38 U.S.C.A. § 1154(a).  The Veteran's statements constitute adequate proof of acoustic trauma and associated symptomatology during service given his military occupational specialty.  They are also competent and credible with regard to his assertions of experiencing hearing loss and tinnitus from service to the present time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay testimony is competent as to matters of firsthand experience).  

The Veteran's statements are not outweighed by any evidence to the contrary.  His hearing was normal when he entered service, according to the entrance examination report.  A hearing examination, including the results of audiometric testing or a whispered voice test, was not recorded at separation, and the examination report does not otherwise indicate whether the Veteran's hearing acuity was found to be normal.  The Veteran testified before the undersigned that he did not receive an audiological examination at separation.  While there is no documentation of hearing loss until an August 2009 VA treatment record, which is dated several decades after service, the mere absence of contemporaneous treatment records may not in itself lead to a finding that the Veteran's statements are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The April 2010 VA examiner's stated inability to render an opinion due to the absence of audiological testing results at separation also does not by itself weigh against the claims.  In his testimony, the Veteran denied significant post-service noise exposure, and stated that he wore hearing protection as needed in his civilian jobs.  Thus, there is no evidence that the Veteran's hearing loss or tinnitus were caused by factors unrelated to service.

Accordingly, resolving any doubt in favor of the claims, the Veteran's competent and credible statements show that his hearing loss and tinnitus began in service and have continued to the present time, thus satisfying the service incurrence and nexus elements.  See Shedden, 381 F.3d at 1166-67; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, all three elements are met, and service connection for bilateral hearing loss and tinnitus is established.  See 38 C.F.R. § 3.303.



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


